Winkler, J.
The record discloses the following with regard to the special venire from which the jury were selected for the trial of the appellant, and to the manner of impaneling the jury, to wit:
“ In this case the special venire of sixty men ordered for the trial of this cause was drawn by the clerk, in open court, from a box into which had been placed, on separate slips of paper, the names of all the jurors selected by the jury commissioners for this term of the court; and said jurors were summoned, and, in impaneling the jury for the trial of the cause, the name of the first juror on the list was called and accepted by the state, and the defendant was called upon to pass upon the juror.”
The above is an extract from the defendant’s first bill of *197exceptions. To the manner of forming and impaneling the jury two bills of exception were taken by the defendant, and are set out in this transcript. In the first it was insisted that the clerk should write the names of the jurors on the venire upon tickets of paper (after they were passed upon for cause), and draw them from a box, and write them, as drawn, upon two slips of paper, and deliver one to the prosecuting attorney and the other to the defendant, in order that each might strike therefrom the number of their peremptory challenges; which method of procuring the jury the court at the time refused to allow, and to which the defendant at the time excepted.
In the second bill of exceptions it is stated that, in impaneling the jury in the case, the court ordered that one juror on the venire be called and placed in the jury-box at a time, and that the state and the defendant each be required to pass upon said juror for cause, and peremptorily, before the calling of another juror. To this method the defendant at the time objected, claiming that, if the jury were to be gotten in this way, the panel should be filled by placing twelve jurors in the box, and that, in case a juror was set aside for cause or peremptorily, another should immediately be called and placed in the box, before the parties should be required to further challenge. The court overruled said objection, and compelled the defendant to pass upon each juror as called, without having the benefit of a full panel; to which the defendant at the time excepted.
The mode by which the names of the persons summoned on the special venire were obtained was the mode pointed out by section 23 of this jury law of August 1, 1876. Acts Fifteenth Legislature, 82. It is believed that the provisions of section 22 of the jury law have reference to the foi’mation of juries for the trial of other than capital cas-'s, and not to cases in which a special venire may be required. This view is strengthened by the fact that by the *198subsequent section of the act special provision is made with reference to special venires.
It is insisted on the part of the appellant, in effect, that the jury law of 1876 repeals all former laws upon the subject of selecting and impaneling juries. From an examimvtion it will be found that only such laws and parts of laws are repealed as are in conflict with the act in question. See sec. 29, p. 84.
In so far as the act lays down a rule for obtaining a jury in any particular case, or in so far as the manner of impaneling a jury may be prescribed by the last act, former laws would be repealed or superseded by the latter. This act of 1876 has one provision with regard to the manner of selecting those persons who are to be summoned on a special venire; and, to the extent this law has provided, it, being the last expression of the legislative will, must control all former laws in conflict with or repugnant to its provisions, but no further. All laws in pari materia must be construed together as parts of the same law, when not inconsistent.
Giving, then, full force to section 23 of the act under consideration, there is nothing contained in it in conflict with several of the provisions of the Code of Criminal Procedure, or which would, by any known rule of construction, render them inoperative. It will not be presumed, in the absence of any direct provision on the subject, that all the previous provisions with regard to the manner of summoning, and of making service of a special venire on the defendant, including the length of time the accused must be served therewith before he can legally be brought to trial, have all, or any of them, been repealed or superseded by the enactment of the latter act. Repeals by implication are not favored.
We are of the opinion that article 556 of the Code of Criminal Procedure ( Pasc. Dig., art. 3024) is not in conflict with the 23d section of the act of 1876, for the reason *199that this article provides the manner of forming and impaneling a jury in a capital case, when the last act does not; and so the two are not in conflict. This article directs, in forming a jury for the trial of a capital case : “ The names of the persons summoned shall be called in the order they stand upon the list, and, if present, shall be tried as to their qualifications, and, unless challenged, shall be impaneled.” They must be called one at a time as they stand upon the list; as each juror is called he is first tested as to his qualifications to sit as a juror in that particular case ; if not qualified, he is stood aside for cause; but if qualified, there being no cause for challenge, he is then passed on, first by the state and then by the defendant, and, if not peremptorily challenged by either, shall, in the language of the Code, be impaneled; and so on until the number, twelve, be obtained. Horbach v. The State, 43 Texas, 242.
There was no error in the formation of the jury as set out in the record.
The other propositions embraced in the several bills of exception set out in the transcript relate to what we deem to be a misapprehension of the law of the case, namely, that, because no other person was joined in the indictment with this defendant, no evidence was admissible which affected the appellant, unless such evidence related especially to him; when the true question was, not who had been indicted for, but who participated in, the commission of the offense.
Mr. Greenleaf says, upon the support of several adjudicated cases : ‘ ‘ The evidence in proof of a conspiracy will generally, from the nature of the case, be circumstantial. Though the common design is the essence of the charge, it is not necessary to prove that the defendants came together and actually agreed in terms to have that design, and to pursue it by common means. If it be proved that the defendants pursued by their acts the same object, often by *200the same means, one performing one part and another another part of the same, so as to complete it, with a view to the attainment of the same object, the jury will be justified in the conclusion that they were engaged in a conspiracy to effect the object. Nor is it necessary to prove that the conspiracy originated with the defendants, or that they met during the process of its concoction; for every person entering into a conspiracy or common design already formed is deemed in law a party to all acts done by any of the other parties, before or afterwards, in furtherance of the common design.” 3 Greenl. on Ev., sec. 93.
This language with reference to conspirators applies with equal force, under our law, when those usually denominated conspirators in the books are here principals or principal offenders, and all are such in either of the following cases, to wit:
‘ ‘ In law all are principals who are guilty of acting together in the commission of an offense. When an offense is actually committed by one or more persons, but others are present, and, knowing the unlawful intent, aid by acts or encourage by words or gestures those actually engaged in the commission of the unlawful act, or who, not being actually present, keep watch, so as to prevent the interruption of those engaged in committing the offense, such persons so aiding, encouraging, or keeping watch are principal offenders, and may be prosecuted and convicted as such. And any person who advises or agrees to the commission of an offense, and who is present when the same is committed, is a principal thereto, whether he aids or not in the illegal act.” Penal Code, arts. 214, 215, 218; Pasc. Dig., arts. 1809, 1810, 1813; Hampton v. The State, 1 Texas Ct. App. 655.
The judge who presided at the trial of the appellant fully comprehended the law of the case and the liability of the accused, and gave to the jury proper instructions agreeably *201to the evidence, and did not err either in the admission of testimony, or in charging the jury, or in refusing to give the charges asked by the accused as we find them severally set out in the record. Especially was this the case where the jury were instructed, among other things, as follows :
“ Though the jury may from the testimony believe that the said Selina England was murdered by Ben Krebs and James Preston, or either of them, yet, to warrant the jury in finding the defendant, Taylor, guilty, you must believe that the defendant was present, and aided, advised, or assisted them in such killing.”
On the subject of circumstantial evidence the jury were charged as follows : “To warrant a conviction alone upon circumstantial evidence, the circumstances relied upon, taken together, must be of a conclusive nature, leading, on the whole, to an absolute certainty in the minds of the jury that the defendant is guilty beyond a reasonable doubt.”
The charge of the court was a full, clear, and plain statement of the law of the case as made by the evidence, and every view expressed was as favorable to the defendant as the testimony warranted.
The charges refused were given in the general charge, so far as applicable.
The defendant had the benefit of a proper charge as to the presumption of innocence and the reasonable doubt, and as to the duty of the jury in case they should determine from the evidence that he was under seventeen years of age at the time the offense was committed; which the jury gave him.
There was some conflict in the evidence. On this subject the jury were instructed as follows : “ You are the exclusive judges of the weight of the testimony and the credibility of the witnesses.”
For anything we find in the record, we are forced to the conclusion that the accused has had the benefit of a fair *202and impartial trial, and has been legally convicted of the crime charged against him; and whilst we are not unmindful of the severity of the punishment imposed, the law, if guilty, could not have imposed a lighter one. We find no cause to disturb the judgment.
The judgment is affirmed.

Jffirmed.